Citation Nr: 0414520	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for Parkinson's 
disease.

4.  Entitlement to a disability evaluation in excess of 10 
percent for tendonitis of the left ankle.

5.  Entitlement to a disability evaluation in excess of 10 
percent for tendonitis of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
and inactive duty for training  in the United States Army 
Reserves, including periods of ACDUTRA from December 1973 to 
August 1974; from May 1977 to September 1977; and, in 
pertinent part, from July 31, 1994 to August 13, 1994.

This matter arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied increased ratings for 
tendonitis of the left and right ankle.  In August 2000, the 
Board found that the veteran was entitled to separate 10 
percent evaluations, but no greater, for service-connected 
tendonitis of each ankle.  The case was appealed to the 
United States Court of Appeals for Veterans Claims (CAVC), 
and, pursuant to a Joint Motion, the Court, in a May 2001 
Order, vacated and remanded the Board's August 2000 decision.  
The Board REMANDED the case to the RO in August 2001 for 
additional evidentiary development and to cure certain 
procedural errors.  The case was returned to the Board for 
appellate review.

The matter also stems from a December 1999 rating action that 
determined that the veteran had failed to submit new and 
material evidence to reopen a claim of service connection for 
Parkinson's disease.  By a decision entered in August 2000, 
the Board reopened the claim and REMANDED the matter for 
additional evidentiary development.  The case was returned to 
the Board for appellate review.

The matter further arises from a June 2002 rating action that 
denied service connection for left knee disability and right 
knee disability.  In her substantive appeal filed in May 
2003, the veteran requested that she be afforded a personal 
hearing before a veterans law judge at the RO.  In a 
statement received in May 2004, the veteran's representative 
indicated that he had spoken with the veteran, and that she 
had asked that her hearing request be withdrawn and to have 
her case advanced to the Board for review.  38 C.F.R. § 
20.704(e).

In view of the Board's finding that additional development is 
warranted, the issues of service connection for left knee 
disability and right knee disability are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  The Remand portion of this decision will address the 
details of actions to be performed.  VA will notify the 
veteran if further action, on her part, is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's Parkinson's disease is related to a period 
of active military service or events therein.

2.  The veteran's tendonitis of the left ankle is manifested 
by subjective complaints of pain and no more than slight loss 
of motion.

3.  The veteran's tendonitis of the right ankle is manifested 
by subjective complaints of pain and no more than slight loss 
of motion


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred or aggravated during 
a period of active military service. 38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2003).

2.  The criteria for a rating greater than 10 percent for 
tendonitis of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 
(2003).

3.  The criteria for a rating greater than 10 percent for 
tendonitis of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The CAVC recently held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decisions on the issues on appeal were made prior 
to November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the veteran's substantially complete 
claim for service connection for Parkinson's disease was 
received as of August 1999.  Thereafter, by a December 1999 
rating decision, the RO adjudicated the claim.  The veteran's 
claim for an increased evaluation for her service-connected 
bilateral ankle disability was received in January 2000.  The 
RO issued its decision on this claim in February 2000.  Only 
after those rating decisions were promulgated did the RO, in 
a letter sent to her attorney in September 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claims.  Yet during the 
course of her appeal, the veteran was also sent a notice of a 
rating decision in December 1999, a statement of the case 
(SOC) in April 2000, a Board decision and remand in August 
2000, a development letter in February 2001, a development 
letter in March 2001, a development letter in February 2002, 
a Supplemental Statement of the Case (SSOC) in March 2003, 
and an SSOC in January 2004.  All these actions and documents 
- collectively - listed and/or discussed the evidence 
considered, the legal criteria for determining whether the 
veteran's claims could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate her claims.

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  


The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  


In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in September 
2001 was not given prior to the first AOJ adjudication of the 
claims on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the veteran's claim in the March 2003 
supplemental statement of the case, and the content of the 
notice letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the claims would not be prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed VA and private 
medical records, records from the Social Security 
Administration and numerous written statements from the 
veteran.  The veteran has not indicated that there are any 
outstanding records pertinent to her claim.  In fact, in a 
statement received in August 2003, the veteran specifically 
indicated that she did not have any additional evidence to 
submit and asked that her claim be docketed and returned to 
the Board.

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded a VA neurological 
examination for the purpose of determining the nature and 
etiology of his cervical disabilities.  She has also been 
afforded a VA orthopedic examinations to determine the level 
of severity of her bilateral ankle disability.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  Aspects of this appeal 
has been pending for over four years.  There would be no 
possible benefit to remanding either claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Analysis

Service Connection

The veteran contends that she currently suffers from 
Parkinson's disease, and that the onset of this disability 
occurred during her active duty for training.  Although the 
disease was not diagnosed until 1997, she maintains the 
symptoms of Parkinson's disease first manifested in 1994 
during her period of service with the Army Reserves.  She 
says these symptoms were not properly identified in service.  
She points to medical evidence currently of record that 
supports her claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2003).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) 
(2003).

Basically, there are three requirements which must be met to 
establish entitlement to service connection for a claimed 
disability: 1) evidence of a current disability; 2) evidence 
of disease or injury in service; and 3) evidence of a nexus 
between the current disability and the disease or injury in 
service.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Here, there is medical evidence confirming a diagnosis of 
Parkinson's disease.  Medical records from E. Wingkun, M.D., 
M. Walker, M.D., the Social Security Administration and West 
Palm Beach VA Medical Center (VAMC) clearly establish the 
diagnosis.  The disease was initially diagnosed in August 
1997.  The veteran does not dispute this fact.  As the first 
prong of the Cuevas analysis has been met, the remaining 
question for Board consideration is whether there is 
sufficient evidence to establish that the veteran's 
Parkinson's disease was incurred or aggravated during a 
period of active duty for training.

Service medical records show periodic treatment for 
complaints of multiple joint pain.  In January 1974, she was 
seen for complaints of right shoulder pain.  She was 
evaluated for complaints of weakness and fatigue in April and 
May 1974.  An August 1974 consultation note documents the 
treatment and diagnosis of mild chondromalacia of the left 
knee.  Examination reports dated in August 1974, November 
1980, February 1983, August 1986, February 1988, and February 
1994 indicated that the veteran's upper extremities, lower 
extremities, spine, and neurological system were all normal.  
Treatment notes dated in August 1994 show that the veteran 
injured her ankles when jumped off the back of a truck.  In 
other words, the service medical records do not contain any 
findings that diagnose Parkinson's disease or clearly 
identify Parkinson-like symptoms.

The veteran submitted lay statements from E.H. and C.M. in 
support of her claim.  In a statement dated in September 
1999, E.H. stated that she was introduced to the veteran in 
February 1993, and that, at that time, she noticed that the 
veteran took very slow and deliberate movements.  She said 
the veteran seemed "stiff."  Similarly, in an undated 
statement from C.M., the veteran was noted to have had a 
history of stiff movement.  C.M., who identified herself as a 
L.P.N., said was not surprised when she learned that the 
veteran had been diagnosed as having Parkinson's disease.  
C.M. did not indicate how long she had known the veteran or 
when she initially recognized the symptoms of the veteran's 
Parkinson's disease.

A substantial portion of the medical evidence including, but 
not limited to, records from the West Palm Beach VAMC, Dr. 
Walker, and Dr. Wingkun document treatment for Parkinson's 
disease and the symptoms related thereto.  These records, for 
the most part, do not address the etiology of the disease.

With respect to medical evidence addressing the onset of 
Parkinson's disease, the veteran submitted an October 1999 
letter from Dr. Walker indicating that she had demonstrated 
early symptoms of Parkinson's disease in October 1994.  
Further, in a letter dated in January 2000, Dr. Walker stated 
that the veteran gave a history of in-service treatment for 
acute musculoskeletal ailments in 1974.  She said the veteran 
had also reported that she progressively became weak and 
noticed that she was slow with some movements, and that she 
eventually left the Army Reserves in 1994 because she was no 
longer able to meet the physical demands.  A history of in-
service treatment for multiple joint and soft tissue 
complaints was also noted.  Dr. Walker opined that it was as 
least likely as not that the veteran had early Parkinson's 
disease when she left the Reserves in 1994.  The stationary 
used by Dr. Walker identifies her as a family medicine and 
occupational/industrial physician.

A VA neurological consultation was conducted in April 2002.  
The examiner indicated that the veteran was well known to him 
because she had been followed by the Neurology Clinic for 
Parkinson's disease since November 1999.  He said a 
neurological examination conducted in 1999 unequivocally 
established the diagnosis of the disease.  He said he had 
reviewed the entire contents of the claims folder.  In this 
regard, he stated that the veteran was first diagnosed as 
having Parkinson's disease in 1997.  The examiner noted that 
records from Dr. Walker included a letter stating that the 
veteran had symptoms of Parkinson's disease in 1994.  
However, he observed that Dr. Walker did not indicate the 
nature of these symptoms, and that there were no treatment 
records from Dr. Walker dating back to 1994.  He also 
indicated that the veteran's service medical records were 
absent any diagnosis of Parkinson's disease or Parkinsonian-
like symptoms.  In fact, having reviewed the entire record, 
the examiner stated the veteran did not exhibit the symptoms 
of Parkinson's disease in 1994 or any time before 1994.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

In the present case, the Board finds that the opinion 
rendered in the April 2002 VA neurological examination is 
clearly more probative than the findings made in the October 
1999 and January 2000 letters received from Dr. Walker.  
First, the findings in April 2002 examination report were 
made by a neurologist who has an expertise in the area of 
Parkinson's disease.  This physician also has an active 
knowledge of the veteran's medical condition and, in 
particular, her current Parkinson's disease.  Dr. Walker, on 
the other hand, is a family medical physician.  Her 
involvement in the diagnosis and treatment for Parkinson's 
disease was limited. Second, the VA examiner reviewed the 
veteran's entire medical file prior to making his opinion.  
Dr. Walker's opinion seems to be based mostly, if not 
entirely, on the veteran's history.  Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for Parkinson's disease and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

While there is no specific Diagnostic Code with criteria for 
rating tendonitis, Diagnostic Code 5024, provides that 
tenosynovitis is to be rated on the basis of limitation of 
motion of the affected part.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent rating will be 
assigned. Where there is marked limited motion of the ankle a 
20 percent evaluation will be assigned.

Evidence received in support of the veteran's claim for an 
increased evaluation includes treatment records from the West 
Palm Beach VAMC.  Dated between February 1999 and December 
20003, those records document the veteran's ongoing treatment 
for multiple health problems including, but not limited to, 
Parkinson's disease, hyperparathyroidism, and ankle pain.  
The records reflect that the veteran experiences problems 
with ambulation.  However, these problems have been 
associated with non-service-connected disabilities.  

The veteran was afforded a VA orthopedic examination in April 
2002.  She complained of constant bilateral ankle pain.  She 
said she had been issued an ankle brace, but that she had not 
been using it.  She also stated that she periodically wore 
compression stockings.  Her left foot was inverted when she 
hung her leg.  X-rays showed soft tissue swelling of both 
ankles.  With respect to her right ankle, dorsiflexion was to 
20 degrees and plantar flexion was to 30 degrees.  Left ankle 
dorsiflexion was to 10 degrees and left ankle plantar flexion 
was to 20 degrees.  The veteran was tender on palpation of 
both Achilles tendons and both ankle joints.  Similar 
tenderness was displayed with range of motion.  However, the 
examiner noted that the veteran had no incoordination, excess 
fatigability, or flare-ups of the ankle joints.  She said the 
overall disability caused by the veteran's limitation of 
motion of the ankles was "slight."  She added that there 
was no evidence of malunion or non-union of the veteran's 
tibia or fibula in either leg.  

Based on the above evidence, the Board finds that a rating in 
excess of 10 percent for the veteran's tendonitis of the left 
or right ankle is not warranted.  The symptoms of the 
veteran's bilateral ankle disability simply do not support a 
findings of marked limitation of either ankle.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the appellant complains of pain associated with her 
bilateral ankle disability, the Board does not find that the 
disability attributable to the tendonitis of the right or 
left ankle has resulted in functional disability in excess of 
that contemplated in the 10 percent ratings already assigned.  
The April 2002 VA examination report reflects that the 
veteran has no incoordination, excess fatigability, or flare-
ups of the ankle joints.  Indeed, the overall level of 
disability of the ankles was estimated to be slight.  The 
Board does not find that a higher disability evaluation is 
warranted for the veteran's tendonitis of the left or right 
ankle on the basis of functional disability.

The Board has also looked at other Diagnostic Codes for 
rating ankle disability and they do not provide a method for 
assigning a higher evaluation.  The veteran does not have 
malunion or nonunion of the tibia and fibula, ankylosis of 
the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.  Therefore, 
Diagnostic Codes 5262, 5270, and 5272-5273 are not 
applicable.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 


hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
ankle disability and there is no objective evidence of marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to service connection for Parkinson's disease is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for tendonitis of the left ankle is denied.

Entitlement to a disability evaluation in excess of 10 
percent for tendonitis of the right ankle is denied.


REMAND

The veteran contends that she currently suffers from 
degenerative joint disease of both knees, and that this 
disability is etiologically related to her active duty for 
training.  She argues that the 1994 accident that resulted in 
her service-connected tendonitis of the ankles also caused 
damage to her knees.  Acknowledging that she had a history of 
left knee injury outside of service, she also claims that the 
1994 injury may have aggravated a pre-existing condition.  
Alternatively, the veteran maintains that her current 
bilateral knee disability was caused or aggravated by her 
service-connected bilateral ankle disability.  

As discussed above, the President signed into law the VCAA in 
November 2000, which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records, Social Security Administration records, and VA and 
private medical records.  Service medical records document 
that the veteran suffered injuries to ankles in 1994 when she 
jumped out of a truck during active duty for training.  There 
is also recent radiological evidence showing degenerative 
joint disease in both knees.  Further, the record includes an 
April 1997 letter from Dr. Walker that states that, while the 
veteran injured her left knee in a 1992 motor vehicle 
accident, the veteran further injured her left knee when she 
jumped off a truck during active service in 1994.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the etiology of the veteran's current 
bilateral knee disorder.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
her bilateral knee disability.  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the appellant of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.

The RO should also request the veteran to 
submit any additional medical evidence of 
a causal relationship between the her 
service-connected bilateral ankle 
disability and her current bilateral knee 
disability.  Similarly, she should be 
asked to submit any evidence establishing 
incurrence or aggravation of her current 
bilateral knee disability with any period 
of active duty for training.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of any currently 
present disability of the knees.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current disability of the left or 
right knee is more likely, less likely or 
as likely as not etiologically related to 
service (direct incurrence or aggravation 
of a preexisting disability) or was 
caused or chronically worsened by the 
service-connected tendonitis of both 
ankles.  The examiner should reconcile 
any opinion with the April 1997 letter 
from Dr. Walker.  The rationale for all 
opinions expressed must also be provided.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the January 2004 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



